DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


 Priority

Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55, which papers have been placed of record in the file. Claims 1 – 8 are entitled to a priority date of August 7, 2018.


Title

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. Examiner suggests amending the title to include a fuel feeding process while combustion is stopped for filter regeneration. 


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(d):

(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:

Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 3 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.   

Claim 3 recites the combustion period processor is configured to correct ignition timing toward a retardation side when the increase process is being executed. However, the increase process occurs during the fuel feeding process while combustion is stopped, i.e. when ignition has stopped, and then combustion is . 

Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.



Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 – 3 and 5 – 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ulrey et al. (hereafter Ulrey” – US 2014/0041362).

With regards to Claims 1, 7, and 8:

Ulrey discloses a controller (engine controller 12, Figure 1) for a vehicle and a method of controlling a vehicle including an internal combustion engine (engine 10) of a spark ignition type (see spark plug 92), wherein the internal combustion engine includes a fuel injection valve (fuel injector 66) configured to inject fuel, a three-way catalyst (catalytic converter 70, see Paragraph 16) arranged in an exhaust pipe (exhaust 48), and a particulate filter (filter 71) arranged in the exhaust pipe at a downstream side of the three-way catalyst and separate from the three-way catalyst, and the internal combustion engine is configured to burn an air-fuel mixture including fuel injected from the fuel injection valve in a cylinder (cylinder 30, see Paragraphs 12 – 14), the controller/method performed on circuitry and comprising:

a combustion stoppage period processor (part of controller 12, including method 300, Figure 3) configured to selectively execute one of a fuel cut process or a fuel feeding process when stopping combustion in the cylinder in a situation in which a crankshaft of the internal combustion engine is rotating (step 314, Figure 3, Paragraph 47: “At 314, method 300 provides fuel to cylinders in which spark delivery is stopped. However, if three-way catalyst temperature is less than a threshold temperature (e.g., a temperature where injected fuel will combust), fuel is not injected to the engine while spark is stopped. Further, fuel flow may be provided to cylinders where spark is delivered to keep the engine rotating. In some examples, vehicle inertia during vehicle deceleration allows the engine to continue rotating while spark is not delivered to engine cylinders. Fuel is delivered to cylinders that do not receive spark based on a desired catalyst temperature and engine air flow”), wherein the fuel cut process includes stopping fuel injection of the fuel injection valve, and the fuel feeding process includes injecting fuel from the fuel injection valve and discharging the fuel in an unburned state from the cylinder into the exhaust pipe (Paragraph 48: “particulate filter regeneration is initiated by ceasing spark delivery and injection of fuel into cylinders where spark delivery is stopped during low load conditions in response to an amount of particulate matter stored within a catalyst”); and

a combustion period processor (part of controller 12, including method 300, Figure 3) configured to execute an increase process that increases flow speed of exhaust gas in the exhaust pipe when the fuel feeding process is executed while combustion is stopped in the cylinder (step 312, Figure 3, see Paragraph 46: “At 312, method 300 adjusts engine air flow via a throttle and/or valve timing adjustments. In one example, the throttle is opened to an amount where an exothermic reaction occurs in a three-way catalyst positioned downstream of the engine. The throttle opening amount may be adjusted in response to a temperature of the three-way catalyst and/or the temperature of the particulate filter. If catalyst or particulate filter temperature is less than desired, the throttle opening amount may be increased by a predetermined amount based a temperature difference between the actual catalyst/particulate filter temperature and the desired catalyst/particulate filter temperature” – note that based on a reading of the specification, increasing a throttle opening yields an increase in exhaust flow speed) and then combustion is resumed in the cylinder in which the combustion has been stopped (step 320, see Paragraph 51: “At 320, method 300 resumes delivering spark to engine cylinders where spark was ceased. In one example, spark is activated via allowing current to flow to an ignition coil”).

With regards to Claim 2:

Ulrey discloses an output torque requested for the internal combustion engine is an internal combustion engine request torque (step 308, see Paragraph 43), the internal combustion engine includes a throttle valve (throttle valve 64, Figure 1) arranged in an intake pipe (intake 42), an opening degree of the throttle valve corresponding to the internal combustion engine request torque is a reference opening degree, and in the increase process, the combustion period processor is configured to increase flow speed of exhaust gas in the exhaust pipe by setting the opening degree of the throttle valve to be greater than the reference opening degree (see step 312, Figure 3, and Paragraph 46, see also Figure 2, where throttle position slightly opens after time T2 despite engine load staying the same in order to adjust oxidation rate, Paragraph 34).

With regards to Claim 3:

Ulrey discloses the combustion period processor is configured to correct ignition timing toward a retardation side when the increase process is being executed (see Figure 3, spark/ignition is suspended in step 310, then resumed in step 320, thus meeting the requirements of “retarding” ignition, under broadest reasonable interpretation).

With regards to Claim 5:

Ulrey discloses a temperature calculator configured to calculate a temperature of the three-way catalyst, wherein the combustion period processor is configured to end the increase process when the temperature of the three-way catalyst calculated by the temperature calculator is less than or equal to an end determination temperature (see Paragraph 46: “The throttle opening amount may be adjusted in response to a temperature of the three-way catalyst and/or the .

With regards to Claim 6:

Ulrey discloses the combustion stoppage period processor is configured so that when the fuel feeding process is executed while combustion is stopped in the cylinder, flow speed of gas in the exhaust pipe is increased as compared to when the fuel cut process is executed (step 312, Figure 3, see Paragraph 46: “At 312, method 300 adjusts engine air flow via a throttle and/or valve timing adjustments. In one example, the throttle is opened to an amount where an exothermic reaction occurs in a three-way catalyst positioned downstream of the engine. The throttle opening amount may be adjusted in response to a temperature of the three-way catalyst and/or the temperature of the particulate filter. If catalyst or particulate filter temperature is less than desired, the throttle opening amount may be increased by a predetermined amount based a temperature difference between the actual catalyst/particulate filter temperature and the desired catalyst/particulate filter temperature” – note that based on a reading of the .


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Ulrey et al. (hereafter Ulrey” – US 2014/0041362) in view of Honda et al. (hereafter “Honda” – WO 2015/159218).

With regards to Claim 4:

Ulrey discloses the vehicle includes a power generator connected to the crankshaft and is configured so that output of the internal combustion engine is transmitted to a wheel of the vehicle (Paragraph 18), but does not explicitly disclose a power generator control unit configured to control the power generator so that when the increase process is being executed, the power generator generates a greater amount of power than when the increase process is not being executed. Honda teaches a hybrid vehicle (Figure 1) including a catalyst (82) and particulate filter (84), further comprising a power generator (motor/generator 20) connected to the crankshaft (crankshaft 16) and is configured so that output of the internal combustion engine is transmitted to a wheel (wheels 72) of the vehicle, and the controller further comprising a power generator control unit (PCU 60) configured to control the power generator so that when the increase process is being executed (i.e. during filter regeneration), the power generator generates a greater amount of power than when the increase process is not being executed (when regeneration of the filter 82 is requested and the engine is operating, the generator generates power and acts to charge the battery, see Figure 6, between times t(2) and t(4) – note that when regeneration is not request, as in before time t(0) and after time t(5), the vehicle is under “ordinary control”, in which the upper limit of the state of charge is lower than during regeneration, i.e. the generator generates more power during 


Additional References

Please see attached PTO-892 form for additional references which are made of record but not relied upon for the current grounds of rejection. 

Kitaura et al. (JP 2004-124823) – teaches that increasing air intake during regeneration reduces “heat capacity of the exhaust pipe and reducing the heat loss by increasing the gas flow rate in the exhaust pipe”.

Pipis, Jr (US 2012/0102920) - Paragraph 36: “provides the elevated exhaust temperature by selectively passing unburned fuel from a disabled cylinder of the engine system to the aftertreatment device”.


Inquiries

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAERT DOUNIS whose telephone number is (571)272-2146.  The examiner can normally be reached on Mon. - Thurs: 10a - 4:30p.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK LAURENZI can be reached on (571) 270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/Laert Dounis/
Primary Examiner, Art Unit 3746
Wednesday, February 17, 2021